 


109 HR 5202 IH: To amend the Department of Veterans Affairs Health Care Programs Enhancement Act of 2001 to require the provision of chiropractic care and services to veterans at all Department of Veterans Affairs medical centers.
U.S. House of Representatives
2006-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5202 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2006 
Mr. Bradley of New Hampshire (for himself and Mr. Filner) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend the Department of Veterans Affairs Health Care Programs Enhancement Act of 2001 to require the provision of chiropractic care and services to veterans at all Department of Veterans Affairs medical centers. 
 
 
1.Program for provision of chiropractic care and services to veteransSection 204(c) of the Department of Veterans Affairs Health Care Programs Enhancement Act of 2001 (38 U.S.C. 1710 note) is amended— 
(1)by inserting (1) before The program; and 
(2)by adding at the end the following new paragraph: 
 
(2)The program shall be carried out at not fewer than 75 medical centers by not later than December 31, 2008, and at all medical centers by not later than December 31, 2010..  
 
